DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 11 and 18:  

1. A computer-implemented method comprising: 

starting an execution replay of a multicore virtual machine (VM) instance that was previously executed, the multicore VM instance including a plurality of virtual processors, at least one virtual processor of the virtual processors configured to execute instructions in an instruction stream; 

initializing states of the plurality of virtual processors; and 

by the at least one virtual processor 

reading a barrier event generated by the at least one virtual processor during a previous execution of the multicore VM instance, wherein the barrier event specifies at least one constraint and a block instruction counter value; and 

executing one or more instructions in the instruction stream based on at least one of: the at least one constraint or the block instruction counter value.

11. A computer program product including one or more non- transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out to interpose on nondeterministic events during multicore virtual machine (VM) execution, the process comprising: 

starting an execution of a multicore virtual machine (VM) instance, the multicore VM instance including a plurality of virtual processors, at least one virtual processor of the virtual processors configured to execute instructions in an instruction stream; 

reading, by the at least one virtual processor, an instruction to execute; and Page 3 of 9Appl. No.: 17/021,206Docket No.: RTN-A070AUS Reply to Non-Final Office Action dated March 17, 2022 

responsive to a determination that the instruction is a nondeterministic instruction, interposing, by the at least one virtual processor, on the nondeterministic instruction execution so as to allow deterministic execution of the nondeterministic instruction during replay execution of the multicore VM instance, wherein the nondeterministic instruction comprises an access of a virtual memory block.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1, 11, and 18) is not obvious.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183